Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  May 23, 2018                                                                       Stephen J. Markman,
                                                                                                Chief Justice

                                                                                           Brian K. Zahra
                                                                                   Bridget M. McCormack
  156267                                                                                 David F. Viviano
                                                                                     Richard H. Bernstein
                                                                                          Kurtis T. Wilder
                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Justices
            Plaintiff-Appellee,
  v                                                        SC: 156267
                                                           COA: 332266
                                                           Jackson CC: 15-004712-FH
  CHRISTOPHER AMANDO MITCHELL,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 15, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court

         MCCORMACK, J. (dissenting).

         I respectfully dissent from the denial of leave.       I would have remanded for
  resentencing before a different judge.

         The first principle of our justice system is that judges are impartial and
  independent. In re Bennett, 403 Mich. 178, 199 (1978) (“[A] judge, whether on or off the
  bench, is bound to strive toward creating and preserving the image of the justice system
  as an independent, impartial source of reasoned actions and decisions.”); In re Haley, 476
Mich. 180, 196 (2006) (stating that the court is “an institution that the people of this state
  must be able to hold in the highest regard”). When a judge expresses his personal wish
  that the defendant had suffered a violent death instead of being arrested and convicted,
  the public’s confidence in the rule of law is undermined. In re Hocking, 451 Mich. 1, 13
  (1996) (“A judge’s mode of articulating a basis for decision may exhibit such a degree of
  antagonism or other offensive conduct that a single incident would indicate that impartial
  judgment is not reasonably possible.”); In re Simpson, 500 Mich. 533, 543 n 6 (2017)
  (“Public confidence in the judiciary is eroded by irresponsible or improper conduct by
  judges.”), quoting Michigan Code of Judicial Conduct Canon 2(A). This is not to say
  that there is no role for emotion (including anger, and even vengeance) at a sentencing
                                                                                                               2

hearing. But that is for the people personally affected by the defendant’s crime and their
representatives (such as the prosecutor) to express, not the person in the courtroom
charged with ensuring the proceeding’s evenhandedness.

       I would remand the defendant’s case for a sentencing hearing before a different
judge, because “the importance of preserving the appearance of justice and fairness
outweigh[s] considerations of waste and duplication.” People v Garvin, 159 Mich. App.
38, 47 (1987). See also In re Disqualification of Winkler, 135 Ohio St 3d 1271, 1276
(2013); United States v Navarro-Flores, 628 F2d 1178, 1185 (CA 9, 1980).

       Especially in these times, when our norms of public discourse appear under stress,
judges, perhaps of all officials, should discharge their duties of office without rhetoric
that would validly call into question judicial impartiality. I dissent from the court’s
denial because there is a ready remedy for the trial court’s transgression—resentencing
before a different judge. The stakes here are too great and the corrective step too easy.

      BERNSTEIN, J., joins the statement of MCCORMACK, J.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         May 23, 2018
       a0523
                                                                             Clerk